                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CHRISTOPHER NOVELL MCCAULEY,       )
                                   )
                  Petitioner,      )
                                   )
       v.                          )              1:13CR423
                                   )              1:17CV666
UNITED STATES OF AMERICA,          )
                                   )
                  Respondent.      )

                                   ORDER

       The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

September 4, 2020, was served on the parties in this action.

(Docs. 64, 65.)    Petitioner objected to the Recommendation.           (Doc.

66.)

       The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.    The court therefore adopts the Magistrate Judge’s

Recommendation.

       IT IS THEREFORE ORDERED that Petitioner’s Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 53)

and Amended Motion to Vacate, Set Aside, or Correct Sentence under

28 U.S.C. § 2255 (Doc. 59) are DENIED.        A judgment dismissing this

action will be entered contemporaneously with this Order.




                                       1



        Case 1:13-cr-00423-TDS Document 67 Filed 09/30/20 Page 1 of 2
    Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a

debatable procedural ruling, a certificate of appealability is

DENIED.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge




September 30, 2020




                                   2



      Case 1:13-cr-00423-TDS Document 67 Filed 09/30/20 Page 2 of 2
